UNDERWOOD, District Judge.
The above case came on regularly to be heard on May 27, 1939, and after partial hearing, was passed until June 16, 1939, in order that the parties might present further evidence. On June 16, 1939, the additional evidence was heard and final hearing held.
Petitioner alleges as grounds for his application for a writ of habeas corpus that he was denied his constitutional right of assistance of counsel'and that the plea of guilty entered by him was coerced.
From the evidence in the case it appears that the plea of guilty was freely and *125voluntarily made and that thereby petitioner competently and intelligently waived assistance of counsel.
No other grounds for granting the writ have been established.
Whereupon, it is considered, ordered and adjudged that the writ of habeas corpus be discharged and petitioner remanded to the custody of respondent.